Citation Nr: 0609293	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  98-19 662A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Emory Givens, Attorney at Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1958 to 
April 1981.  He died in July 1997 of non-small cell lung 
cancer and the metastases thereof.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision by which the 
RO denied service connection for the cause of the veteran's 
death.  In January 2001, the Board denied the claim, and the 
appellant appealed.  In an order dated in November 2001, the 
United States Court of Appeals for Veterans Claims (Court) 
granted a joint motion for remand and vacated the Board's 
January 2001 decision.  The case was then remanded for 
additional development in August 2002, and was subsequently 
remanded again in March 2004 and January 2005.

The Board notes that the appellant has submitted evidence 
indicating that she remarried on or after March 27, 2000.  
Consequently, she was a "surviving spouse" of the veteran 
at the time she filed her claim in 1997.  38 U.S.C.A. 
§ 101(3) (West 2002).


FINDINGS OF FACT

1.  The veteran was never in Vietnam.

2.  The veteran died on July [redacted], 1997; the immediate cause of 
death was non-small cell lung cancer due to or as a 
consequence of metastasis of the cancer.

3.  The veteran's cancer was a result of his addiction to 
nicotine and associated tobacco use.

4.  The veteran likely became addicted to nicotine during his 
military service.

5.  At the time of his death, the veteran was service-
connected for dermatitis and pes planus.

6.  The appellant married the veteran in 1988 and was married 
to him at the time of his death; she subsequently remarried.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1110, 1131, 1310, 1311, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.307, 
3.309, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is contended that the veteran's fatal non-small cell lung 
cancer is attributable to his military service.  It has been 
suggested that this may have been caused by exposure to 
herbicides in Vietnam.  

It has also been suggested that service connection for the 
veteran's death could be granted on the basis of tobacco use 
and nicotine addiction.  Current law prohibits claims based 
on use of tobacco.  38 U.S.C.A. § 1103 (West 2005).  However, 
the appellant's claim was submitted in August 1997, prior to 
implementation of the current law, and her claim on a theory 
that the veteran's death is attributable to his use of 
tobacco therefore is not prohibited.  

Prior to enactment of the current law, claims based on 
tobacco use were adjudicated in accordance with VAOPGCPREC 2-
93, which provided that a determination of whether nicotine 
dependence may be considered a disease or injury for 
disability compensation was an adjudicative matter to be made 
based on accepted medical principles, and that service 
connection may be established for a disability or death if 
the evidence establishes that the underlying disease or 
injury was caused by tobacco use during service.  VAOPGCPREC 
19-97 held that secondary service connection for death or 
disability attributable to tobacco use subsequent to military 
service could be established based on nicotine addiction that 
had arisen in service if the addiction was the proximate 
cause of the death or disability.  See 38 C.F.R. § 3.310 
(2005).  That opinion noted that the VA Under Secretary for 
Health had determined that nicotine dependence may be 
considered to be a disease for the purpose of VA disability 
compensation.  See Davis v. West, 13 Vet. App. 178, 183 
(1999).  Since the appellant's claim arose under the old law, 
allowing the claim to be pursued on the basis of tobacco use, 
the Board's March 2004 remand sought additional development 
of this issue on the theory that tobacco use led to the 
veteran's death.  

The veteran's service medical records(SMRs) do not reveal 
tobacco use during service, nor is there any other direct 
evidence of tobacco use in service.  A July 1988 VA progress 
note shows a history of smoking one pack of cigarettes per 
day for 20 years.  An August 1988 progress note indicates a 
history of cigarette use of one pack per day for two years.  
A May 1997 VA consultation sheet shows a social history of 
tobacco use.  

The veteran's service records do not show any service in 
Vietnam.  The records show that during the period of the 
Vietnam war he was stationed in the United States, Taiwan, 
Thailand, Japan, and the Philippines.  There is no record 
that the veteran ever actually set foot in Vietnam during 
this period.

A medical note dated in November 2003 indicates that a 
physician reviewed the veteran's medical chart page by page, 
and concluded that the non-small cell lung cancer was most 
likely related to his smoking, and not another cause.  
According to the reviewer, the claims file does not provide a 
reason to conclude that the veteran's smoking directly 
resulted from his service, although it was felt that it may 
have begun during service.  The reviewer concluded that the 
non-small cell lung cancer was not etiologically related to 
the veteran's military service, but rather to his smoking 
behavior, whenever it may have begun.  The reviewer also 
concluded that the non-small cell lung cancer was not at all 
related to the veteran's service-connected dermatitis or to 
service-connected pes planus.

The Board's January 2005 remand requested that the physician 
who authored the November 2003 medical note review the 
veteran's record again and determine the medical 
probabilities that the veteran's fatal non-small cell lung 
cancer was attributable to any nicotine dependence that arose 
as a result of his tobacco use during service.  In a medical 
opinion dated in August 2005, this examiner opined that the 
veteran's fatal cancer was due to smoking, which was a result 
of nicotine dependence.  The doctor also opined that, though 
there was no direct evidence showing that the veteran smoked 
while in service, it is nonetheless "very possible, maybe 
probable," that nicotine dependence resulted during his 
military service.  In support of this conclusion, the 
physician noted that he found it was likely that the veteran 
was smoking while in the military because it would have been 
unusual for him to have started smoking after leaving the 
military at age 41.  

The January 2005 remand also requested that the appellant be 
contacted and asked to provide any lay evidence she may have 
as to the veteran's use of tobacco prior to, during, or after 
his period of military service.  The appellant responded in 
January 2005 that she was not aware of the veteran's tobacco 
use prior to or during his period of military service.  (The 
record shows that the appellant married the veteran in 
November 1988, more than seven years after his retirement 
from service.)  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.312(a).  For a service-connected or compensable disability 
to be the principal cause of death, it must singularly, or 
jointly with some other condition, be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For a service-connected 
disability to be a contributory cause of death, it must be 
shown that it contributed substantially or materially to his 
death, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

It is suggested that the veteran's non-small cell lung cancer 
might be related to exposure to Agent Orange in Vietnam.  
Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 
3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  The diseases for which service connection may 
be presumed to be due to an association with herbicide agents 
includes cancer of the lung.  Id. 

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  See C.F.R. 
§ 3.307(a)(6).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.  

Here, there is evidence that the veteran served in Thailand 
in the late 1960s, and was awarded the Vietnam Service Medal 
and the Vietnam Campaign Medal for his service there in 
support of the war in Vietnam.  However, presumptive exposure 
to herbicides in Vietnam is predicated on a finding that an 
individual came into actual contact with herbicides through 
service in a place where they were in use, in this case, 
Vietnam.  Thus, presumptive exposure to herbicides in Vietnam 
requires actual presence in the Republic of Vietnam, not 
merely presence in the theater of operations in support of 
the war.  See 38 C.F.R. § 3.307 (service in the Republic of 
Vietnam includes service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam); Cf. VAOPGCPREC 27-97 (July 23, 1997).  

As noted, the record shows that the veteran died of non-small 
cell lung cancer.  Also as noted, a veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, will be presumed to have 
been exposed during such service to an herbicide agent unless 
there is affirmative evidence to the contrary.  However, the 
presumption requires actual presence in the Republic of 
Vietnam.  Here, the evidence shows that the veteran served in 
Southeast Asia during the Vietnam war, but that he did not 
actually serve in or visit Vietnam.  Accordingly, there is no 
presumption of exposure to herbicides in this case.  There is 
also no evidence of record that the veteran was actually (as 
opposed to presumptively) exposed to herbicide agents while 
in service.  Service connection based on either presumptive 
or actual exposure to herbicides in Vietnam or elsewhere is 
therefore not warranted.  

Turning to the theory that the veteran's death is 
attributable to his use of tobacco products as a result of 
addiction to nicotine while in service, the Board notes that 
there is no direct evidence that the veteran smoked prior to 
or during military service.  The veteran's widow has said 
that she is not aware of the veteran's tobacco use prior to 
or during his period of military service.  This is not 
surprising, given that she did not marry the veteran until 
more than seven years after he left military service.  The 
Board therefore finds that this statement by the veteran's 
widow is not credible evidence that the veteran did not smoke 
before or during his military service.  There is conflicting 
evidence in the form of anecdotal notes in medical treatment 
records as to when the veteran began smoking.  One 1988 
treatment note indicates a 20-year history of smoking; 
another indicates a two-year history.  

As noted, the August 2005 VA medical opinion opined that the 
veteran's fatal cancer was due to smoking, which was a result 
of nicotine dependence.  The doctor also opined that, though 
there was no direct evidence showing that the veteran smoked 
while in service, and that he could therefore not assign 
probabilities in this veteran's case, it is "very possible, 
maybe probable," that nicotine dependence resulted during 
his military service.  In support of this conclusion, the 
physician noted that he found it was likely that the veteran 
was smoking while in the military as it would have been 
unusual for him to have started smoking after leaving the 
military at age 41.  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit-of-the-doubt).  
Under the of benefit-of-the-doubt standard, when an claimant 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of the doubt 
belongs to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, and 
finds that the record provides at least an approximate 
balance of negative and positive evidence on the merits.  
While there is no direct evidence that the veteran smoked and 
became addicted to nicotine while in service, the Board 
agrees with the assessment of the August 2005 VA medical 
opinion that, because it would be unusual for the veteran to 
commence smoking only after leaving 23 years of military 
service at age 41, it is at least as likely as not that he 
was smoking and became addicted to nicotine while in service.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the evidence, the Board finds it is 
at least as likely as not that the veteran's nicotine 
addiction began during active military service and that this 
addiction and its associated tobacco use proximately caused 
his death.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra, at 57-58.


ORDER

To the extent and for the period of time that the appellant 
qualifies as a surviving spouse, entitlement to service 
connection for the cause of the veteran's death is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


